Name: Commission Regulation (EEC) No 1689/83 of 23 June 1983 amending for the second time Regulation (EEC) No 2661/80 laying down detailed rules for applying the variable slaughter premium for sheep
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 6 . 83 Official Journal of the European Communities No L 165/23 COMMISSION REGULATION (EEC) No 1689/83 of 23 June 1983 amending for the second time Regulation (EEC) No 2661 /80 laying down detailed rules for applying the variable slaughter premium for sheep HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular Article 9 (4) thereof, Whereas Article 9 of Regulation (EEC) No 1837/80 made provision for the granting of a variable slaughter premium for sheep ; Article 1 The following paragraphs 4 and 5 are added to Article 1 of Regulation EEC) No 2661 /80 : '4 . Animals for which the premium has been granted under the conditions laid down in para ­ graph 3 shall , within 21 days of the date on which they were first placed on the market with a view to their slaughter :  be slaughtered in the Member State , or, in the case of the United Kingdom, the region or regions in which the premium was granted, or  be consigned to a location outside that Member State , region or regions . The competent authorities shall adopt measures for :  supervision of the animals between certification and slaughter,  marking all carcases of sheep slaughtered in the Member State, or, in the case of the United Kingdom, the region or regions in which the premium is granted, so that the place of slaughter can be identified . 5 . Whereae animals for which the premium has been granted under the conditions laid down in paragraph 3 and which have been consigned to a location outside the Member State, or, in the case of the United Kingdom, outside the region or regions where the premium is granted, must be placed in quarantine in order to comply with the health regulations of the country or region of importation , the date of consignment for the purposes of paragraph 4 shall be the date on which they are placed in quarantine with a view to their consignment.' Whereas Commission Regulation (EEC) No 2661 /80 (3), as amended by Regulation (EEC) No 1 238/82 (4), laid down detailed rules for applying the abovementioned premium ; Whereas in order to prevent, in so far as live animals and meat are concerned , disturbances in trade which may result from the implementation of the arrange ­ ments for the premium, a maximum period should be fixed , commencing at the time the animals are first placed on the market, on the expiry of which the live animals for which the premium has been granted must be slaughtered or consigned to a location outside the Member State , or, as appropriate , region in ques ­ tion ; whereas , in addition , with a view to combating fraud, provision should be made, in order to facilitate checks in slaughterhouses , for the marking of all carcases of sheep slaughtered in the Member State or, as appropriate, region in question ; Whereas the Management Committee for sheepmeat and goatmeat has not delivered an opinion within the time limit set by its chairman , Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1983 . (') OJ No L 183 , 16 . 7 . 1980 , p. 1 . ( 2) OJ No L 140 , 20 . 5 . 1982, p. 22 . ( 3) OJ No L 276, 20 . 10 . 1980 , p. 19 . 4 OJ No L 143 , 20 . 5 . 1982, p. 10 . No L 165/24 Official Journal of the European Communities 24 . 6 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 June 1983 . For the Commission Poul DALSAGER Member of the Commission